DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “charging means 23” in Fig. 3 as described in the specification lines 13-14 page 7, and the label pointing to area close to “accumulator 22” is not recognizable in Fig. 3. 

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Specification

The disclosure is objected to because of the following informalities: 

In line 19 page 5, the recited “functions that are not safe” should be “functions that are not safety functions”;

In lines 20-21 page 5, the recited “unsafe functions” should be “non-safety functions”.

In lines 13-14 page 7, recited “charging means 23” is not shown in Fig. 3.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):




Claims 1-10 are  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “the safety functions of the system” and “safety conditions of the system” in last paragraph. The relationship between "the safety functions of the system" and "safety conditions of the system" is not clear. For examination purpose, "the safety functions of the system" will be construed as "the safety functions related to safety conditions of the system".

Regarding dependent Claims 2-10, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pizzato US 20140300412 A1 in view of Quaas US 20170242417 A1.

Regarding claim 1, Pizzato teaches a safety switch with differentiated CPUs for controlling a security access of a machine or industrial system (Figs. 1-2 & 6 [0037] – [0039] [0003] [0042] [0045] [0071] [0075] electronics safety device 1 with differentiated CPUs 15 and 18 for controlling access of a protection barrier for a plant), comprising:
- a switching device (2) adapted to be associated with a fixed part of an access to be controlled and having switching means adapted to be operatively connected to one or more control and/or service circuits of the system for the opening/closing thereof (Figs. 1-2 & 6 [0037] – [0045] a switching device with  4 with switching means 4 and transceiver device 3 and differentiated CPUs 15 and 18 is anchored to fixed part of the barrier frame and connected to control circuits of the plant system S and S’); 
- a driving device (3) associated to a movable part of the access to interact with said switching means at the opening/closing of the access for opening/closing of one or more of said circuits (Figs. 1-2 &6 [0040] transponder 2 anchored to the movable part of the barrier); 
- control means (6) associated with said switching device (2) and adapted to receive input signals from said control and/or service circuits through respective communication buses to verify the proper operation and to control said switching means for sending an error signal and/or for stopping the system in case of no signal or detection of noncompliance (Figs. 1-2 & 6 [0040] - [0045]) the switching means 4 receiving input signals from service circuits – the input from transceiver 3 SID and SC, 
Pizzato does not explicitly teach:
said control means (6) comprise at least a main CPU (7) operatively connected with the communication buses (9) associated with the safety functions of the system; characterized in that said control means (6) comprise at least one auxiliary CPU (8) operatively connected solely to the communication buses (12) associated with service circuits and/or service devices not related to safety conditions of the system.
Quaas teaches said control means (6) comprise at least a main CPU (7) (Fig. 1 [0054] [0055] [0058] [0061] – [0065] safety related first processing device 3) operatively connected with the communication buses (9) associated with the safety functions of the system (Fig. 1 [0068] the safety related input signal path from input 19 to processing device 3  and the safety related output signal path from processing device 3 to output 22); characterized in that said control means (6) comprise at least one auxiliary CPU (8) (Fig. 1 [0054] [0055] [0058] [0061] – [0065] non-safety related processing device 4) operatively connected solely to the communication buses (12) associated with service circuits and/or service devices not related to safety conditions of the system (Fig. 1 [0055] the communication paths between processing device 4 and communication ports 17, 18, 21 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pizzato to incorporate the teachings of Quaas because they all directed to safety related control device. Using separate CPUs with separate data paths for safety function and non-safety function will help 
Pizzato teaches:

    PNG
    media_image1.png
    603
    819
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    852
    1145
    media_image2.png
    Greyscale


[0037] …, an electronic safety device for a protection barrier, generally designated by numeral 1, may be mounted to a protection barrier or a working area, not shown and known per se, having one or more safety electric circuits S, S'. 
, the barrier may include a fixed working area delimiting frame and a movable part, which is adapted to allow controlled access of an operator therein. 
[0039] The device 1 may be electrically connected to one or more warning, emergency or alarm safety circuits S, S' to trigger the latter at the same time as the moving part of the protection member is opened or closed, thereby ensuring the requested safety.

    PNG
    media_image3.png
    943
    994
    media_image3.png
    Greyscale

[0003] …, such known devices comprise a first portion associated with a stationary part of the barrier and a second portion associated with a moving part of the barrier, e.g. a protection member, a door or the like, to monitor the opening and closing states thereof and stop the operation of the plant if the barrier is open.
[0042] …, control and switching means 4 are provided, which are connected to the transceiver device 3 and have a master electronic circuit 5 connected to the transceiver device 3 and adapted to retrieve and process the identification code I.sub.ID extracted from the signal S.sub.RX and to generate a first output signal S.sub.OUT for switching at least one electric circuit S, S' associated with the barrier.
the control and switching means 4 may include a slave electronic circuit 6 which is adapted to receive the control signal S.sub.C and vary the first output signal S.sub.OUT as a function of it. Thus, the first output signal S.sub.OUT may actuate the control and switching means 4 to open or close the safety electric circuit S, S', when the control signal S.sub.C has an electric parameter P associated with a distance d.sub.i between the transceiver device 3 and the transponder 2 that is lower or higher than a predetermined reference distance d.sub.r. …, the device 1 may be designed to close two safety electric circuits S, S' when the distance d.sub.i between the transceiver device 3 and the transponder 2 is lower or equal to the reference distance d.sub.r.
[0071] …, the master processing unit 5 may include a first microprocessor processing unit 15 adapted to draw the stored reference code I.sub.DREF from the memory section 14 and comparing it with the identification code at the second input 12. …
[0075] …, the slave electronic circuit 6 may comprise a second processor 18 having a programmable section 19 adapted to define digital filtering means for analyzing the frequency spectrum of the control signal S.sub.C and generating the electric parameter P.
 [0040] An electronic safety device 1 for a protection barrier of the invention comprises a transponder 2 that is designed to be anchored to the movable part of the barrier in which an identification code I.sub.ID is stored. 
[0041] …, the device comprises a transceiver device 3 designed to be anchored to the fixed part of the barrier and is adapted to transmit a radio frequency excitation signal S.sub.TX to the transponder 2 and to receive therefrom a return signal S.sub.RX associated with the identification code I.sub.ID. 
[0043] …, the transceiver device 3 is adapted to process the return signal S.sub.RX to generate a control signal S.sub.C having at least one electric parameter P that changes with the current distance d.sub.i thereof from the transponder 2. 
[0044] The transceiver device 3 may be designed to generate a control signal S.sub.C whose electric parameters are different from those of the return signal S.sub.RX. Such parameters may be a function of the instantaneous values of the electric parameters of the return signal S.sub.RX transmitted by the transponder 2.
Quaas teaches:

    PNG
    media_image4.png
    690
    930
    media_image4.png
    Greyscale

[0054] The safety-related control device 1 provides an operating and/or additional function 6, which serves for the generation, processing, diagnostics, reproduction and/or output of signals connected to the operation of the control device 1 and/or of the actuator 2. In the present exemplary embodiment the operating and/or additional function 6 serves in particular to generate in normal operation control signals that are transmitted to the drive device 22 in order to move the actuator member 26 to a desired position and/or to move it in a desired manner. The operating and/or additional function 6 serves furthermore to process the said source signals received from the sensor device 25.
[0055] In addition the operating and/or additional function 6 is designed to carry out a communication with the MPC 8. In the illustrated exemplary embodiment this communication is bidirectional and takes place via a communications path that runs via the control connections 11 and 18, which are connected to one another via a control connection 15. …
[0058] The safety-related control device 1 furthermore includes a safety function 5, which satisfies certain requirements, in particular certain safety requirements, …. This includes for example the generation and/or processing of a signal for a safety-related control of the actuator 2, in order to be able to move the actuator 2 to a safe state. …

[0060] For this reason the safety function 5 must satisfy higher requirements, …, than the operating and/or additional function 6. Preferably the safety function 5 is a safety-related function, while the operating and/or additional function 6 is in particular a non-safety-related function. …
[0061] For the provision of the safety function 5 and the aforementioned operating and/or additional function 6, the safety related control device 1 includes a first processing device 3 and a second processing device 4. … 
[0062] The first processing device 3 is for example a first microcontroller or a logic module of the control device 1. The second processing device 4 is for example a second microcontroller. 
The safety function 5 is provided on the first processing device 3, while the aforementioned operating and/or additional function 6 is provided on the second processing device 4. 
[0064] The safety function 5 and the operating and/or additional function 6 are accordingly carried out on different processing devices. In this way it is ensured in particular that the operating and/or additional function 6 cannot interfere with the execution of the safety function 5. 
[0065] Since the safety function 5 is provided on its own processing device, it also becomes simpler to develop and to test the safety function 5 corresponding to the safety requirements.

Regarding claim 2, Pizzato further teaches said auxiliary CPU (8) is connected to said main CPU (7) to send thereto information related to the monitored service circuits and/or service devices ([0078] the activation signal S2A based on SC signal).

Regarding claim 3, Pizzato further teaches said main CPU (7) is adapted to control said switching means to operate the stop of the system following the sending of an error signal by said auxiliary CPU (8) ([0078] [0079] master electronic circuit 5 generating Sout and S’out to stop the operation of the plant based on the S2A signal).

Regarding claim 4, Quaas further teaches said auxiliary CPU (8) comprises a memory portion (21) for storing data relating to the operation of the monitored circuits and/or devices ([0062] the non-safety processing device 4 is a microcontroller inherently 

Regarding claim 9, Pizzato further teaches said driving device (3) comprises drive means adapted to remotely interact with said switching means at the time of the opening/closing of the access (A) for the opening/closing of one or more of said circuits (Figs. 1-2 &6 [0040] [0045] transponder 2 anchored to the movable part of the barrier that wirelessly interacts with transceiver 3).

Regarding claim 10, Pizzato further teaches said operating device (3) comprises a transmitter or transponder adapted to send an identification code to said switching means, these latter being connected to a receiver or antenna (16) adapted to receive said signal and to send said identification code to the master main CPU (7) for comparison with a code stored therein to, said master main CPU (7) being adapted to authorize the starting of the system upon recognition of said identification code ([0073] – [0081] the transponder receives identification code from transponder 2, verified and after detection of barrier is closed, switch on the system).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pizzato in view of Quaas as applied to claims 1-4 and 9-10 above, further in view of Takahashi JP 57130130 A.


Takahashi teaches said auxiliary CPU (8) is associated to an accumulator (22) connected to charging means (23) activated by said control means (6) upon the switching off of the system (Fig. 1 [0003] diode 7 charges capacitor 8, when switching off detected, microcomputer 6 is powered by charge from capacitor 8 to save operation data to backup memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pizzato to incorporate the teachings of Takahashi because they all directed to operation control. Using an charged accumulator to provide power to CPU to save operation data to memory when system switched off will help preserve the operation state when the switching off happens.

Regarding claim 6, Takahashi further teaches said charging means (23) comprise a diode adapted to charge said accumulator (22) with a charge sufficient for said auxiliary CPU (8) to operate a backup in said memory portion (21) (Fig. 1 [0003] diode 7 charges capacitor 8, when switching off detected, microcomputer 6 is powered by charge from capacitor 8 to save operation data to backup memory).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pizzato in view of Quaas as applied to claims 1-4 and 9-10 above, further in view of Krupke US 20120297681 A1.

Regarding claim 7, neither Pizzato nor Quaas explicitly teach said control means (6) comprise two main CPUs (7, 15) at least partially redundant there between in their respective safety functions and mutually connected for mutually controlling of their correct operation, said main CPUs (7, 15) being organized according to a master/slave scheme.
Krupke teaches said control means (6) comprise two main CPUs (7, 15) at least partially redundant there between in their respective safety functions and mutually connected for mutually controlling of their correct operation, said main CPUs (7, 15) being organized according to a master/slave scheme (Fig. 10 [0066]-[0068] the main microcontroller 1000 and the secondary microcontroller 1002 act as at least partially redundant in safety functions to preclude motor operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pizzato to incorporate the teachings of Krupke because they all directed to safety operation control. Using two CPUs with at least partial redundant safety function in master/slave scheme will help make safety function more robust.

Regarding claim 8, Krupke further teaches each of said main CPUs (7, 15) is connected to the control circuits of the system by means of respective communication buses for independent verification of the safety conditions (Fig. 10 [0066] The primary microcontroller 1000 with independent verification of optical encoder through bus 2000 and Hall Effect current detection of motor through 1024a, the secondary microcontroller .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wei CN 203248973 U teaches stopping operation when proximity switch detecting door open.
Veryha US 20180024522 A1 teaches non-safty control module with one CPU and safety control module with two CPUs.
HELLMANN US 20170212490 A1 teaches upon protective door open detection emergency stopping operation by safety device with safety module with two redundant CPUs and non-safety module with one CPU, and different IOs for safety and non-safety data/signals.
Papenbreer US 20170123396 A1 teaches safety controller and non-safety controller with lock status and emergency stop.
Sparenborg US 7308337 B2 teaches safety function second controller monitoring control operation of first controller and shutdown operation in event of emergency situation.

Katsuki US 5227981 A teaches capacitor charged by diode to keep data stored in RAM when system is stopped.
Masaaki JP 2005025479 A teaches non-safety CPU and safety module with two CPUs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/M.T./           Examiner, Art Unit 2115





/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115